Case 2:17-cv-07716-JMV-SCM Document 85 Filed 06/12/19 Page 1 of 2 PageID: 1010
                                                                                                                                                                                   William C. Baton
                                                                                                                                                                           Phone: (973) 286-6722
                                                                                                                                                                              Fax: (973) 286-6822
                                                                                                                                                                                   wbaton@saul.com
                                                                                                                                                                                     www.saul.com




                                                                                                                      June 12, 2019

  VIA ECF
  The Honorable Steven C. Mannion, U.S.M.J.
  United States District Court
  Martin Luther King, Jr. Federal Building
  50 Walnut Street
  Newark, New Jersey 07102

              Re: Shire US, Inc. v. Allergan, Inc., et al.
                  Civil Action No. 17- 7716 (JMV)(SCM)

  Dear Judge Mannion,

          This firm, along with Haug Partners LLP, represents Plaintiff Shire US, Inc. (“Shire”) in
  the above-captioned matter. Shire, along with the defendants Allergan, Inc., Allergan Sales,
  LLC, and Allergan USA, Inc. (collectively, “Allergan”) hereby jointly request that the present
  deadline for the completion of fact discovery – August 30, 2019 – be extended up to and
  including April 30, 2020. While both parties are jointly requesting the extension, they have
  different reasons for doing so.

          Shire is requesting the extension because, on May 9, 2018, Novartis entered into an
  agreement with Shire to purchase Xiidra, the product that is the subject of this case. While that
  agreement was signed and made known to the public on May 9, 2018, the final closing that will
  transfer the ownership of the product and the claims that are the basis of this case has not yet
  occurred. Thus, Novartis cannot exercise any decision-making authority over the case until after
  the final closing. So, while Shire cannot speak on behalf of Novartis on these issues, it believes
  that the best course of action is to extend the fact discovery deadline so that once Novartis
  completes its purchase and has unfettered access to litigation counsel, confidential documents
  under protective order, and other details of the litigation, it can fully analyze and evaluate its
  options going forward.

         Allergan submits the extension is warranted in light of Judge Vazquez’s recent ruling
  dismissing the First Amended Complaint and Allergan’s recently-filed Motion to Dismiss the
  Second Amended Complaint. On March 22, 2019, the Court dismissed Shire’s First Amended
  Complaint, finding that it had not adequately pled sufficient facts to establish a claim under


             O n e R i v e r f r o n t P l a z a , S u i t e 1 5 2 0 N e w a r k , N J 0 7 1 0 2 - 5 4 2 6 P h o n e : ( 9 7 3 ) 2 8 6 - 6 7 0 0 Fa x : ( 9 7 3 ) 2 8 6 -6 8 0 0
DE LAWARE FLORI DA I LLI NOIS MARYL AND MASSACHUSETTS MINNESOT A NE W JE RSE Y NE W YORK PE NNSYLVANI A WASHI NGTON, DC
                                                                      A DELAWARE LIMITED LIABILITY PARTNERSHIP
Case 2:17-cv-07716-JMV-SCM Document 85 Filed 06/12/19 Page 2 of 2 PageID: 1011
 Hon. Steven C. Mannion, U.S.M.J.
 June 12, 2019
 Page 2


 federal or state antitrust laws. See Shire US, Inc. v. Allergan, Inc., et al., No. 17-CV-7716 (JMV)
 (SCM), 2019 WL 1349828, *17 (D.N.J. Mar. 22, 2019); Dkt. 76. The Court did,
 however, grant Shire leave to file a second amended pleading which Shire filed on April 25,
 2019. Dkt. 79. On May 28, 2019, Allergan moved to dismiss the Second Amended
 Complaint. Dkt. 84. Allergan’s position is that the Court should dismiss Shire’s Second
 Amended Complaint, with prejudice, because Shire has not materially changed its theory of the
 case and its operative pleading suffers from the same deficiencies as that previously dismissed by
 Judge Vazquez. See id. Due to the uncertainty concerning whether this case will be going
 forward, Allergan respectfully submits that an extension of the discovery schedule is justified as
 it may prevent the unnecessary expenditure of judicial and party resources.

         In sum, the parties believe that, given the present circumstances, it will serve the parties’
 interests, the Court’s interests, and promote judicial economy if the extension of fact discovery is
 granted. If the parties’ extension request meets with the Court’s approval, we respectfully
 request that Your Honor sign and enter the below form of endorsement on the docket.

        In the event that the Court grants the parties’ request for an extension, the parties would
 not be opposed to a decision by the Court to cancel the telephone conference scheduled for next
 Thursday, June 20.

        Thank you for Your Honor’s kind attention to this matter.

                                                              Respectfully yours,




                                                              William C. Baton


 cc:    All Counsel of Record (via ECF and email)


 SO ORDERED this ___ day of June, 2019



 _________________________________
 Hon. Steven C. Mannion, U.S.M.J.
